02-11-052-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00052-CV
 
 



In re Steven Riley


 


RELATOR




 
 
 




 


 


 



----------
 
ORIGINAL PROCEEDING
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On February 7, 2011, Relator Steven Riley filed a
petition for writ of mandamus,
complaining that the respondent had not ruled on certain motions.  Relator has
retained counsel to represent him in the trial court.  We conclude that retained
counsel for Relator in the trial court is also his counsel for an original proceeding because
the issues presented arise as a direct result of the pending criminal charges.  Relator
is not entitled to hybrid
representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498
(Tex. Crim. App. 1995), cert.
denied, 517 U.S. 1106 (1996).  The absence of a right
to hybrid
representation means Relator’s pro se petition for writ of mandamus
will be treated as presenting nothing for this court’s consideration.  See Patrick, 906 S.W.2d at 498; see also Gray v. Shipley, 877 S.W.2d
806 (Tex. App.––Houston [1st Dist.] 1994, orig. proceeding).  Consequently, this court has determined that Relator’s pro
se petition should be disregarded.  Therefore, the petition is dismissed.  See
Robinson, 240 S.W.3d at 922; In re West, --- S.W.3d ---, No. 07-09-0279-CV, 2009 WL 2618130, at *1 (Tex.
App.––Amarillo Aug. 26, 2009, orig. proceeding). 
 
 
PER CURIAM
 
PANEL: 
GABRIEL, DAUPHINOT,
and MEIER, JJ.
 
DELIVERED:  March 24, 2011




[1]See Tex. R. App. P. 47.4.